DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 04 February 2022, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 5, 8-9, 11, 14, 16-20, 28-29, 39-41 and 54 has been withdrawn. 

Allowable Subject Matter
Claims 5, 8-9, 11, 14, 16-20, 28-29, 39-41 and 54 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 20 and 54 each require at least an imaging system comprising: a scanner comprising, a cart coupled to a rail, wherein (a) the cart is configured to move along the rail in a first direction, and (b) the rail is configured to move with the cart in a second direction transverse to the first direction: an imaging device including one or more cameras coupled to the cart, the imaging device being configured to rotate about an axis extending in the second direction and to capture image data of an anatomical region of a subject; one or more light sources; one or more sensors configured to detect a position of the cart on the rail; a first motor configured to move the one or more 
The prior arts on record teach the following: an imaging system comprising: a scanner comprising, a cart coupled to a rail, wherein (a) the cart is configured to move along the rail in a first direction, and (b) the rail is configured to move with the cart in a second direction transverse to the first direction: an imaging device including one or more cameras coupled to the cart, one or more light sources; one or more sensors configured to detect a position of the cart on the rail; a first motor configured to move the one or more cameras along the rail in the first direction, and a second motor configured to move the cart with the one or more cameras in the second direction; and a computer system operatively coupled to the scanner, the computer system being configured to: control the first motor and the second motor; receive the image data from the scanner; and construct a three-dimensional image of the anatomical region based on the image data
However, none of the prior arts disclose the imaging device being configured to rotate about an axis extending in the second direction and to capture image data of an anatomical region of a subject; and rotate the one or more cameras about a second axis extending in the second direction while the one or more cameras are moving in the first 

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jared Walker/Primary Examiner, Art Unit 2426